Citation Nr: 1130145	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-37 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for pneumonia residuals.

2.  Entitlement to service connection for monofixation, claimed as sun damage to the eyes.

3.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain, and in excess of 20 percent from May 17, 2010.  

4.  Entitlement to an initial compensable rating for patellofemoral syndrome of the left knee (left knee disability), in excess of 10 percent from May 17, 2010.  



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina, and Philadelphia, Pennsylvania, respectively.

The April 2008 rating decision awarded service connection for the back and knee disabilities, and denied service connection for pneumonia residuals and monofixation.  The Veteran appealed the denial of service connection and the respective 10 percent and noncompensable ratings assigned for the back and knee disabilities.

In June 2010, the Veteran's rating for his back was increased to 20 percent and his left knee was increased to 10 percent-both effective May 17, 2010.  Although this was a partial grant of the benefits sought, the Board notes that the Veteran has indicated continued disagreement with the ratings assigned and the Veteran has not been granted the maximum benefits allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for a bilateral eye disability and pneumonia residuals are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's left knee strain is manifested by chronic pain, including functional limitations.  Flexion is at its worst to 100 degrees and extension to 0 degrees, but without instability or recurrent subluxation.  

3.  Prior to May 17, 2010, the Veteran's lumbar spine flexion was limited to 45 degrees, and extension to 30 degrees.

4.  From May 17, 2010, the Veteran's lumbar spine flexion was limited to 35 degrees, and extension to 25 degrees.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the schedular criteria for an initial 10 percent rating, prior to May 17, 2010, for functional limitation of the left knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 (2010).

2.  The schedular criteria for an initial rating in excess of 10 percent from May 17, 2010, for the left knee disability, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 (2010).

3.  The schedular criteria for an initial 20 percent rating, prior to May 17, 2010, for lumbosacral strain, are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2010).

4.  The schedular criteria for an initial rating in excess of 20 percent from May 17, 2010, for lumbosacral strain, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in December 2007 and April 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his underlying claim of service connection and subsequent request for an increased rating, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided in the December 2007 letter.  

The Board notes that the Veteran was not provided pre-decisional notice with respect to his increased rating request for his left knee and back disabilities.  The United States Court of Appeals for Veterans Claims (Court) has indicated that in a claim for a higher initial evaluation after the claim for service connection has been substantiated and allowed, as is the situation in this case, that further notice is not required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran's underlying claims of service connection for left knee and back disabilities were granted and this is an appeal of an initial rating.  As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the initial December 2007 notice was given prior to the appealed AOJ decision, dated in April 2008.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him physical examinations, obtaining medical opinions as to the severity of his disabilities, and by affording him the opportunity to give testimony before an RO hearing officer and/or the Board.  As noted above, the Veteran appeared and testified at a January 2011 hearing at the Philadelphia RO.  

The Veteran has also been afforded VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examinations are adequate.  The opinions were provided by qualified medical professionals and were predicated on an examination of the Veteran and a review of the claims folder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).  Neither the Veteran nor his representative has argued otherwise.

It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

Increased rating 

The Veteran seeks increased ratings for his service-connected back and left knee disabilities.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged" ratings are appropriate for an increased rating claim in such a case, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Board notes that the evaluation of the same disability under various diagnoses is to be avoided.  That is to say that the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2010).

In regards to the Veteran's musculoskeletal disabilities, 38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  In accordance therewith, and in accordance with 38 C.F.R. Section 4.59, which requires consideration of painful motion, the Veteran's reports of pain have been considered in conjunction with the Board's review of the applicable diagnostic codes.

Left knee disability

The Veteran seeks an initial compensable rating, and in excess of 10 percent from May 17, 2010, for his left knee disability.  

Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, found at 38 C.F.R. § 4.71a, ratings are assigned based on limited flexion of the knee.  There must be evidence of flexion limited to 45 degrees in order for a 10 percent rating to be assigned.  If flexion is limited to 30 degrees, a 20 percent rating is assigned, and if flexion is limited to 15 degrees, a 30 percent rating is assigned.  Under Diagnostic Code 5261, a 10 percent rating is assigned if extension is limited to 10 degrees, 20 percent is assigned if extension is limited to 15 degrees, and 30 percent is assigned if extension is limited to 20 degrees.  Separate ratings for both limited flexion and limited extension are allowed if the objective evidence shows a compensable level of limited motion for both directions.  See VAOPGCPREC 9- 2004.

Ratings for knee disabilities may also be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257, when there is evidence of knee impairment with recurrent subluxation or lateral instability.  Specifically, a 10 percent evaluation is assigned when the impairment due to subluxation or instability is deemed to be slight, a 20 percent evaluation is assigned when the impairment is moderate, and a 30 percent evaluation is assigned when the impairment is deemed to be severe due to recurrent subluxation or lateral instability.  It is noted that knee impairments may also be evaluated based on dislocated or removed cartilage, nonunion and/or malunion of the tibia and fibula, or the presence of genu recurvatum.  See 38 U.S.C.A. § 4.71a, Diagnostic Codes 5258, 5259, 5262, 5263.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability.  Essentially, these opinions suggest that separate compensable ratings may be assigned when limitation of knee motion is compensable, or under Code 5003 or 5010, when there is X-ray evidence of arthritis together with a finding of painful motion.  Diagnostic Code 5003 allows for rating disabilities of the joints by the level of limitation of motion when there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  In order for a separate rating to be assigned, there must be evidence of additional disability not already considered in evaluating the disability under Diagnostic Code 5257 in order to avoid pyramiding as per 38 C.F.R. § 4.14.

By way of background, the Veteran's service treatment records (STRs) reflect complaints of left knee pain.  He was assessed as having knee sprain of the medial, collateral left ligament.  He was also noted to have shin splints.  

In December 2007, the Veteran underwent a pre-discharge VA examination regarding his left knee disability.  The Veteran advised that he hurt his left knee in the spring of 2006 during a PT test.  He twisted his left knee and was initially thought to have shin splints.  He underwent 8 weeks of physical therapy.  He reported a sharp pain in the inside of his knee.  Upon running, this pain lasts for approximately two days, and at other times, the pain is intermittent.  He denied locking, instability, or swelling.  He denied a history of surgery or use of assistive devices.  He reported that it impacts his ability to run.  

Physical examination revealed left knee flexion to 145 degrees without pain, and extension to 0 degrees.  Range of motion was not additionally limited following repetitive motion.  Lachman's and drawer tests were normal, as was McMurray's testing.  Varus and valgus testing was abnormal on the left as there was greater valgus than varus strength.  There was some medial joint line tenderness to palpation on the left knee.  He was noted to have crepitus in the left knee.  X-ray of the left knee revealed a small joint effusion, but was otherwise normal.  The examiner diagnosed the Veteran as having left knee patellofemoral syndrome.  

In May 2010, the Veteran underwent another VA examination of his left knee.  He reported similar symptoms as in the previous VA examination, but reported daily aching pain and stiffness, with some fatigability and lack of endurance.  He advised that he works 80 percent of the time on his feet.  He denied weakness, swelling, heat, redness, instability, giving way, or locking.  He denied the use of assistive devices.  Ascending and descending more than one to two flights of stairs causes aching pain on the medial aspect of the left knee, but he denied any specific flare-up of knee pain.  The Veteran also denied instability of the left knee.  

Physical examination revealed left knee flexion to 100 degrees, and extension to 0 degrees.  Range of motion in the left knee was additionally limited upon repetitive use by pain, fatigue, weakness, and lack of endurance.  There was no effusion, and the examiner again noted no instability of the left knee.  He was again diagnosed as having left knee strain.  

The Veteran has not undergone any post-service treatment for his left knee disability, nor has he identified any outstanding treatment records related to the left knee.  

Given the evidence as outlined above, the Board finds all reasonable doubt in the Veteran's favor and awards an initial 10 percent rating for his left knee disability.  During service, the Veteran was treated multiple times for complaints of left knee pain and problems.  Although the December 2007 VA examination showed range of motion within normal limits, the Veteran has consistently and competently reported painful motion and functional impairment in the left knee.  He has reported an inability to run and problems ascending and descending stairs.  This is consistent with the left knee injury incurred during service and subsequent physical therapy.  As such, an initial 10 percent rating for functional impairment of the left knee is warranted.  

The Veteran is not, however, entitled to a rating in excess of 10 percent for his left knee disability for the entire timeframe on appeal.  Left knee flexion is not limited to 30 degrees, nor is extension limited to 15 degrees to warrant higher ratings.  Further, although the Veteran has some notation of greater valgus than varus strength in the December 2007 VA examination, he has denied any problems with locking, instability, or giving way.  This was confirmed by the clinical evidence of record-including the May 2010 VA examination.  Thus, the Veteran is not entitled to a separate rating pursuant to Diagnostic Code 5257 for left knee instability or recurrent subluxation, nor does his degree of range of motion in the left knee warrant a rating in excess of 10 percent under Diagnostic Codes 5260, 5261.  As such, an initial 10 percent rating, but no more, is awarded for the Veteran's left knee disability.  

Low back disability

The Veteran seeks an initial rating in excess of 10 percent, and a rating in excess of 20 percent from May 17, 2010, for his low back disability.  

The Veteran's back disability is rated under Diagnostic Code 5243 under 38 C.F.R. § 4.71a.  This diagnostic code refers to the general rating formula for diseases and injuries of the spine or for evaluation under intervertebral disc syndrome based on incapacitating episodes. The general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine .....................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine..................................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine............30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height...................................................10

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Note:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Intervertebral disc syndrome is to be rated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Intervertebral disc syndrome rated based on incapacitating episodes provides that a 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

By way of background, the Veteran was treated in service for complaints of low back pain.  

During the Veteran's predischarge VA examination in December 2007, he reported the onset of back pain in late-1990s to early-2000s.  He described gradual pain in the lower, center of his back which manifests as a dull ache and lasts throughout the day.  He denied radiation, and the pain did not affect his ability to walk.  There were no incapacitating episodes reported.  Heavy lifting exacerbated his pain, and he was unable to play golf.  He reported twice yearly flare-ups, improved with pain medication and rest.  

Physical examination revealed forward flexion to 90 degrees with pain beginning at 45 degrees.  Range of motion did not diminish with repetitive testing.  Extension was to 30 degrees, with pain at 30 degrees.  Lateral bending was to 30 degrees, bilaterally, with pain at 30 degrees.  Bilateral rotation was to 45 degrees.  There were no palpable spasm, but there was mild tenderness upon palpation.  Straight leg testing was negative, bilaterally, and lower extremity strength was within normal limits.  The examiner noted that motor and sensory tests were within normal limits.  His gait was noted to slightly favor the left.  X-ray revealed mild, right lumbar scoliosis, and degenerative changes at L5-S1.  The examiner diagnosed the Veteran as having lumbar back strain.  

During the Veteran's May 2010 VA examination, he reported similar symptomatology for his low back disability as in the prior VA examination.  He recalled more spasms in his low back with its onset in 2007 and increased spasmic symptomatology in 2010.  The Veteran described moderate, dull aching pain with stiffness, lack of endurance, and weakness.  He denied radiation of the pain, and uses medication to reduce the pain.  There were no periods of incapacitating episodes in the previous 12 months requiring doctor prescribed bed rest.  The Veteran reported flare-ups on average six to seven times monthly, caused by prolonged standing or lifting.  Rest and medication provide mild to moderate relief.  The Veteran was unable to run, but could walk 10 blocks, and he could ascend three flights of stairs before feeling back pain.  He could lift and carry 25 pounds one block, and was able to do some cycling without additional stress in his back.  

Range of motion testing revealed flexion to 35 degrees, with pain at 35 degrees, and extension to 25 degrees, with pain at 25 degrees.  Lateral flexion was to 25 degrees bilaterally, and rotation to 30 degrees bilaterally.  Upon repetitive motion, his lumbar spine range of motion was limited by pain, fatigue, weakness, and lack of endurance.  Neurological/sensory testing was within normal limits, other than a mild spasm of the paraspinal muscles in the lumbosacral spine only.  The Veteran's diagnosis of lumbosacral strain was confirmed.  

The Veteran has not reported any post-service treatment for his low back disability, nor has he identified any outstanding treatment records related to his low back disability.  

Upon careful review of the evidence of record, the Board finds that the Veteran is entitled to an initial 20 percent rating, but no higher, for his back disability.  Prior to May 17, 2010, the Veteran's forward flexion of the lumbar spine was noted to be to 90 degrees with the onset of pain at 45 degrees.  The Board finds, however, that his thoracolumbar spine range of motion is limited to 45 degrees due to his pain.  As such, the Veteran is entitled to a rating of 20 percent based upon his forward flexion being greater than 30 degrees, but less than 60 degrees.  During his May 2010 VA examination, the Veteran's thoracolumbar flexion was limited to 35 degrees.  Again, this is within the range for a 20 percent rating pursuant to Diagnostic Code 5242.  

The Veteran is not, however, entitled to a rating in excess of 20 percent for his back disability as there is no evidence showing forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Thus, an initial 20 percent rating, but no higher, is awarded for the Veteran's service-connected lumbar spine disability.  

Hart and extraschedular considerations

The Board has considered whether to apply staged ratings for these disabilities pursuant to Hart, but finds it inappropriate under the circumstances.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The Board observes that the Veteran has not required hospitalization for his service-connected disabilities during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disabilities alone are the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disabilities.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

Therefore, the Board finds that the evaluation currently assigned adequately reflects the clinically established impairment experienced by the Veteran.  In the absence of requisite factors, the criteria for submission for assignment of an extraschedular rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, the Board will not refer this claim to the Director of Compensation and Pension for extraschedular review.


ORDER

An initial 10 percent rating for functional impairment due to left knee strain is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for left knee strain is denied. 

An initial 20 percent rating for lumbosacral strain is granted, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 20 percent for lumbosacral strain is denied.  


REMAND

Upon preliminary review of the evidence of record, and in light of the VCAA, the Board finds that further evidentiary development is necessary regarding the Veteran's service connection claims for pneumonia residuals and bilateral eye disability.  

In an April 2007 STR, the Veteran was noted to have a history of problems related to depth perception.  It was noted that he failed the Verhoeff test in 1987-and this was confirmed in his June 1987 enlistment medical examination report.  STRs reflect multiple ocular problems-including binocular vision disorder. 

During his January 2008 VA examination, he was diagnosed as having monofixation syndrome that is consistent with his reduction in depth perception.  The examiner provided no opinion as to the etiology of the Veteran's bilateral eye disability.  

The Board recognizes that the January 2008 VA examination was a week following the Veteran's retirement from service.  There is some indication that the Veteran's disability may have preexisted service, but there is no clinical opinion of record as to whether it clearly and unmistakably preexisted service and was aggravated thereby, nor is there an opinion as to whether his current bilateral eye disability is directly related to service.  

In regards to the Veteran's claim of pneumonia residuals, he was treated in service in September 1993 for pneumonia.  Later STRs reflect no lung-related complaints.  As discussed during his December 2007 predischarge VA examination, he has had a chronic cough in humid weather and in steamy rooms.  The December 2007 VA examiner merely noted that the Veteran did not have evidence of pneumonia.  He did not, however, address whether the Veteran has any residual disability associated with his in-service treatment for pneumonia, nor did he address the Veteran's complaints of chronic cough.  

The Board also notes that the Veteran's claims file was not reviewed in conjunction with his December 2007 and January 2008 VA examinations.  This was so noted by the VA examiners, and they provided no indication as to whether they reviewed the Veteran's STRs in conjunction with these VA examinations.  

The Board finds that both the December 2007 and January 2008 VA examinations are inadequate for determining whether the Veteran has a bilateral eye disability that was caused or aggravated by service, and whether he has any pneumonia residuals for which service connection may be granted.  Therefore, the medical evidence of record is insufficient to decide the Veteran's claim.  

Also, the Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the incomplete opinions in December 2007 and January 2008 VA examination reports and the absence of the Veteran's STRs/claims file at both examinations, the Board finds that the Veteran's claim must be remanded for another VA examination to be scheduled to determine the nature and etiology of any pneumonia residuals and bilateral eye disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request and obtain all outstanding treatment records related to the Veteran's claimed bilateral eye disability and pneumonia residuals.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral eye disability.  The Veteran's claims folder should be made available to the examiner.  The examiner is asked to perform all necessary clinical testing and render all appropriate diagnoses.  The examiner should then render opinions as to the following:

a. Whether it is at least as likely as not that any current bilateral eye disability had its onset in service.

b. Whether the Veteran's bilateral eye disability existed prior to service.  If so, did it increase in severity beyond the natural progression of the disability or represent a chronic worsening of the disability.

The examiner should provide a rationale for all opinions given.  If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any pneumonia residuals.  The Veteran's claims folder should be made available to the examiner.  The examiner is asked to perform all necessary clinical testing and render all appropriate diagnoses.  The examiner should then render opinions as to whether it is at least as likely as not that any currently diagnosed pneumonia residuals had their onset during service.  The examiner is asked to specifically comment on the Veteran's complaints of a chronic cough since his 1993 in-service treatment for pneumonia.  

The examiner should provide a rationale for all opinions given.  If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


